t c memo united_states tax_court irene k wang petitioner and stephen tsai intervenor v commissioner of internal revenue respondent docket no filed date frank agostino adam b reich and lawrence a sannicandro for petitioner stephen tsai pro_se jayne michele wessels and ina susan weiner for respondent memorandum findings_of_fact and opinion nega judge petitioner seeks review pursuant to sec_6015 of respondent’s determination that she is not eligible for relief from joint_and_several_liability for tax years and with respect to the federal_income_tax returns she jointly filed with intervenor her spouse we consider whether petitioner is eligible for relief under sec_6015 and f some of the facts have been stipulated and are so found the stipulation of facts and the accompanying exhibits are incorporated herein by this reference unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact petitioner and intervenor resided in bridgewater new jersey at the time she filed the petition petitioner and intervenor were married in date at the time of trial petitioner and intervenor were still married and living in the same house petitioner and intervenor had three children aged and at the time of trial petitioner stated that her youngest child a t has developmental delays that may be early indicators of autism petitioner was born and raised in taiwan where she earned a bachelor’s degree in chemical engineering from tong kong university in petitioner immigrated to the united_states to attend stevens institute of technology where she earned a master’s degree in materials science in petitioner worked as a the court refers to minor children by their initials see rule a chemical engineer or chemist from through at various laboratories and pharmaceutical companies after her first child was born petitioner ceased working outside the home although she worked at a shoe company for part of additionally during the years at issue and as of the time of trial petitioner volunteered at a local chinese school on saturdays for which she received dollar_figure per year intervenor earned a bachelor’s degree from princeton university in and a juris doctor degree from the university of michigan law school in intervenor practiced law as an attorney from until his disbarment in discussed in further detail below at the time of trial intervenor was employed as an instructor at the new jersey workforce learning link an adult learning center for which he earns an annual salary of dollar_figure as a result of intervenor’s schooling he had student loans in his name at the time petitioner and intervenor married early in their marriage petitioner assisted intervenor in paying off his student loans in full from to intervenor did not have a steady income and checks written from their joint account to pay bills were in reality sourced solely from petitioner’s earnings i notices of deficiency intervenor’s bankruptcy and petitioner and intervenor’s petition to this court petitioner and intervenor filed joint income_tax returns for and and have continued to file jointly since petitioner and intervenor both allege that petitioner had no involvement in the preparation of their and tax returns petitioner typically turned over all receipts forms w-2 wage and tax statement and any other relevant documentation to intervenor who would then prepare their personal income_tax returns petitioner did not sign the return for and it is unclear from the record whether she reviewed the return before filing although she testified that she saw the return and concedes she filed a joint_return with intervenor for both and petitioner saw the return before it was filed intervenor’s habit was to show the returns to petitioner pincite p m or p m on the eve of the filing deadline each year before taking the returns to the post office to be timely filed and as a result petitioner did not typically have a chance to review the returns respondent commenced an audit of petitioner and intervenor’s tax_return in date on date respondent issued a notice_of_deficiency to petitioner and intervenor for their tax_year respondent determined a the parties have stipulated that the return was a valid joint_return deficiency in tax of dollar_figure and accuracy-related_penalty of dollar_figure under sec_6662 respondent commenced an audit of petitioner and intervenor’s tax_return in date on date respondent issued a notice_of_deficiency to petitioner and intervenor for their tax_year respondent determined a deficiency in tax of dollar_figure and an accuracy-related_penalty of dollar_figure under sec_6662 the deficiencies for both years were attributable to disallowed deductions on date the same day the notice_of_deficiency for was issued intervenor filed a petition with the u s bankruptcy court for the district of new jersey under u s c chapter tsai v commissioner in re tsai no bankr d n j filed jan on date intervenor was granted a discharge in his bankruptcy case pursuant to sec_6213 the 90-day period for filing a valid petition in this court was suspended with respect to intervenor during the pendency of his bankruptcy case on date petitioner and intervenor filed a petition in this court in response to the notices of deficiency for tax years and on date petitioner and intervenor’s petition was dismissed with respect to tax_year for lack of jurisdiction since the petition was not timely filed on date petitioner was dismissed from the petition with respect to tax_year for lack of jurisdiction because the petition was not timely filed with respect to her since she was not party to intervenor’s bankruptcy case and thus received no suspension of time for filing a petition pursuant to an agreement between intervenor and respondent as recited in a stipulated decision of the court entered on date at docket no 18738-10s intervenor was liable for a deficiency in tax of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure for tax_year on date petitioner and intervenor filed a complaint in an adversary proceeding adv pro no in intervenor’s bankruptcy case to have their joint income_tax liabilities for tax years and determined in that forum in its decision on date the bankruptcy court granted summary_judgment to the commissioner with respect to several deductions for improper business_expenses of intervenor’s law practice including wages intervenor paid to himself and to petitioner certain contract labor wages paid to members of intervenor’s family gifts and nonmortgage interest tsai v commissioner in re in denying deductions for wages paid to petitioner the bankruptcy court noted the inconsistency in petitioner and intervenor’s claim that petitioner had no involvement in the law practice despite claiming wage deductions for labor performed by petitioner tsai v commissioner in re tsai no wl bankr d n j date tsai no wl bankr d n j date the bankruptcy court denied summary_judgment with respect to certain other expenses including automobile expenses id on date the bankruptcy court issued a final order stating that the joint tax_liabilities of petitioner and intervenor were dollar_figure and dollar_figure for tax years and respectively exclusive of interest additionally the bankruptcy court determined accuracy-related_penalties under sec_6662 of dollar_figure and dollar_figure for tax years and respectively exclusive of interest pursuant to agreement between intervenor and respondent as recited in a stipulated decision of the court entered on date intervenor was liable for a deficiency in tax of dollar_figure and an accuracy-related_penalty pursuant to sec_6662 of dollar_figure for tax_year ii state_income_tax refund and cancellation of debt petitioner and intervenor stipulated that in they received a state_income_tax refund related to their state_income_tax that they failed to report on their jointly filed tax_return petitioner and intervenor also stipulated that they had cancellation_of_indebtedness_income that they failed to report on their jointly filed tax_return iii intervenor’s law practice and disbarment during and intervenor operated a law firm in new jersey the record is unclear as to the name and ownership of the firm but intervenor was the only attorney at this firm intervenor employed a part-time clerk janet dennis as his sole employee janet dennis did not speak chinese but petitioner does petitioner assisted intervenor’s law practice with various tasks during and including placing chinese-language advertisements answering the telephone drafting wills for clients and soliciting business for the firm intervenor would occasionally give petitioner a paycheck for these activities but claimed at trial that petitioner’s duties were very limited however during a deposition taken during intervenor’s bankruptcy case bankruptcy deposition he testified that petitioner was his office manager additionally the paychecks that intervenor gave to petitioner far exceeded the amounts he paid himself for example in the fourth quarter of intervenor paid himself only dollar_figure but paid petitioner dollar_figure residential utility bills and personal credit card statements were delivered to intervenor’s office instead of being sent to petitioner and intervenor’s home address intervenor used the law firm’s accounts to pay his personal expenses and those of his family including expenses attributable to petitioner at trial intervenor admitted that many of the disallowed deductions on the and tax returns were for personal expenses rather than expenses related to the law firm for example intervenor deducted the costs of restaurant meals car loans and personal credit card charges all of which were paid from the law firm’s business accounts in late the new jersey office of attorney ethics began investigating intervenor this investigation resulted in intervenor’s disbarment by the new jersey state bar in date for violations concerning his attorney trust account the new york supreme court reciprocally disbarred intervenor in date intervenor testified at trial in this proceeding that he was disbarred for misappropriating client funds which he attributed to poor bookkeeping officially intervenor was disbarred for various violations of the new jersey rules of professional conduct rpc including gross neglect rpc a lack of diligence rpc failure to safeguard funds rpc a failure to comply with the recordkeeping requirement under new jersey court rule d rpc d conduct involving dishonesty fraud deceit or misrepresentation rpc c recordkeeping violations under new jersey court rule d and the principles regarding misuse of client funds in in re wilson a 2d n j and in re hollendonner a 2d n j in re tsai a 3d n j petitioner’s parents gave petitioner and intervenor dollar_figure to pay attorney’s fees related to intervenor’s disbarment proceedings iv transfer of the residence petitioner and intervenor purchased a residence in new jersey in residence titled jointly at the time of purchase petitioner and intervenor purchased the residence with the assistance of a loan of dollar_figure from petitioner’s parents in date the residence was retitled solely in petitioner’s name v petitioner and intervenor’s marriage petitioner is unhappy in her marriage to intervenor petitioner’s form_8857 request for innocent spouse relief stated that she was not the victim of spousal abuse or domestic violence petitioner asks the court to consider the state of her marriage in determining whether to grant her relief under sec_6015 at various times in the trial and in petitioner’s posttrial briefing petitioner stated that she will divorce intervenor if she receives relief from their joint_and_several tax_liabilities somewhat inconsistently she claims she remains married to intervenor solely because of their children intervenor’s notice of intervention states that he supports petitioner’s request for relief under sec_6015 opinion generally married taxpayers may elect to file a joint federal_income_tax return sec_6013 after making the election each spouse is jointly and severally liable for the entire tax due for that year sec_6013 114_tc_276 in certain circumstances however a spouse who has filed a joint_return may seek relief from joint_and_several_liability under procedures set forth in sec_6015 sec_6015 under sec_6015 a spouse may seek relief from joint_and_several_liability under subsection b or if eligible may allocate liability according to provisions set forth in subsection c if a taxpayer does not qualify for relief under either subsection b or c the taxpayer may seek equitable relief under subsection f the secretary has discretion to grant equitable relief to a spouse who filed a joint_return with an unpaid tax_liability or a deficiency sec_6015 sec_1_6015-4 income_tax regs i burden_of_proof except as otherwise provided in sec_6015 the taxpayer bears the burden of proving that he or she is entitled to sec_6015 relief rule a 119_tc_306 aff’d 101_fedappx_34 6th cir both the scope and standard of our review in cases requesting relief from joint_and_several income_tax_liability are de novo 132_tc_203 petitioner argues she is eligible for relief under sec_6015 or in the alternative under sec_6015 we first examine petitioner’s argument regarding eligibility under sec_6015 ii relief under sec_6015 sec_6015 requires a taxpayer seeking relief from joint_and_several_liability to satisfy five conditions a joint_return was filed for the taxable_year there is an understatement_of_tax attributable to erroneous items of the taxpayer’s spouse the taxpayer establishes that in signing the return he or she did not know and had no reason to know that there was an understatement taking into account all facts and circumstances it would be inequitable to hold the taxpayer liable for the deficiency in tax for such taxable_year attributable to such understatement and the taxpayer timely elects relief under sec_6015 these conditions are stated in the conjunctive and the taxpayer must satisfy all five in order to be awarded relief see alt v commissioner t c pincite petitioner conceded in her pretrial memorandum that she bears the burden_of_proof with respect to proving entitlement to relief under sec_6015 petitioner first contested the burden_of_proof in her posttrial briefs the court does not generally consider issues raised for the first time on brief cf eg gibson v commissioner tcmemo_2007_224 slip op pincite n petitioner intervenor and respondent stipulated that petitioner and intervenor filed joint returns for the tax years at issue and timely elected relief accordingly petitioner must also show that the understatement_of_tax is attributable to erroneous items of intervenor petitioner did not know nor have reason to know of the understatement and it would be inequitable to hold her liable for the deficiency attributable to the understatement see id a sec_6015 a taxpayer must show that the understatement_of_tax is attributable to erroneous items of the nonrequesting spouse sec_1_6015-1 income_tax regs provides an erroneous item is any item resulting in an understatement or deficiency in tax to the extent that such item is omitted from or improperly reported including improperly characterized on an individual_income_tax_return in addition a deduction for an expense that is personal in nature that results in an understatement or deficiency in tax is an erroneous item of deduction generally an erroneous item is attributed to the individual whose activities gave rise to the item sec_1_6015-1 income_tax regs in determining whether the erroneous item is attributable to the nonrequesting spouse the court has examined whether the requesting spouse actively and substantially participated in the activity that generated the income in olson v commissioner tcmemo_2009_294 slip op pincite the court held that the requesting spouse had participated in a business with respect to which income had gone unreported where she had performed such activities as answering the phone sending out mail paying the help handling the equipment and working some of the jobs see also ishizaki v commissioner tcmemo_2001_318 grubich v commissioner tcmemo_1993_194 in gaitan v commissioner tcmemo_2012_3 the court similarly found that the requesting spouse was involved in a business with respect to which disallowed deductions and costs of goods sold had been claimed where he had transported and mailed items for sale like the requesting spouses in olson and gaitan petitioner actively and substantially participated in a nonrequesting spouse’s business she assisted intervenor’s business by answering the phone drafting and placing chinese- language advertisements soliciting business for the firm and drafting wills for clients petitioner attempts to distinguish olson and gaitan by arguing that since the new jersey rules of professional conduct forbid ownership in a law firm by a nonlawyer the court may not treat her as intervenor’s business partner however the court looks not only to how ownership of an enterprise is nominally held but also to each spouse’s level of participation in the activity giving rise to the erroneous item juell v commissioner tcmemo_2007_219 petitioner and intervenor both testified at trial as to the limited nature of petitioner’s involvement with the law firm the court does not find their respective testimonies credible petitioner performed various duties at the firm including answering the telephone when chinese-speaking clients called a task intervenor’s assistant was unable to do additionally petitioner was active in soliciting business for the firm by placing chinese-language advertisements and soliciting business from friends the fact that intervenor occasionally gave petitioner a paycheck that was larger than the amount he paid himself is evidence of her contribution to the overall operations of the law firm however even if we were to find that petitioner was not an active_participant in the law firm’s business she still would not have met her burden of proving that the erroneous items are solely attributable to intervenor as stated in sec_1_6015-1 income_tax regs deductions for personal expenses that result in a deficiency or an understatement_of_tax are erroneous items for purposes of sec_6015 many of the disallowed expenses on petitioner and intervenor’s and tax returns were personal including restaurant meals car loans and personal credit card charges petitioner has not shown that these personal items were solely attributable to intervenor for example in intervenor’s bankruptcy deposition he testified that several deductions related to petitioner and intervenor’s restaurant meals because they discussed the law firm’s business while dining out since he considered her to be his office manager petitioner argues that since sec_6015 allows for full or apportioned relief from joint_and_several_liability the erroneous items giving rise to an understatement_of_tax do not necessarily have to be solely attributable to the nonrequesting spouse petitioner misinterprets the relevant section regarding apportionment sec_6015 sec_6015 allows for apportionment for individuals who satisfy all components of subsection b except for subsection b c to the extent the individual did not know or have reason to know of the full understatement as we ultimately hold that petitioner fails to satisfy the requirements of subsection b b c and d she does not qualify for apportionment of relief under subsection b accordingly petitioner does not qualify for either full or apportioned relief under sec_6015 petitioner attempts to support her interpretation of apportionment under sec_6015 by referencing sec_1_6015-3 income_tax regs sec_1 d iv income_tax regs generally allocates erroneous deductions related to business_expenses to the spouse who owned the business or investment accordingly petitioner argues that the erroneous items pertaining to intervenor’s law firm should be allocated solely to him however sec_1_6015-3 income_tax regs pertains only to individuals who are no longer married are legally_separated or are not members of the same household since petitioner continued b sec_6015 sec_6015 requires the taxpayer to establish that in signing the return he or she did not know and had no reason to know that there was an understatement the court_of_appeals for the third circuit to which an appeal in this case would presumably lie has declined to rule on the appropriate test for determining whether the taxpayer knew or had reason to know of the understatement in an erroneous deduction scenario 94_fedappx_949 3d cir aff’g tcmemo_2003_96 in doyle the court_of_appeals for the third circuit discussed the difference between the knowledge-of- the-transaction test and the reasonably prudent person test id under the knowledge-of-the-transaction test a taxpayer does not satisfy sec_6015 if she knows or has reason to know of the transaction giving rise to the understatement at issue id the tax_court has applied the knowledge-of-the- transaction test to both erroneous deduction and omitted income cases see 118_tc_106 aff’d 353_f3d_1181 10th cir continued and intervenor are legally married and not separated sec_1_6015-3 income_tax regs has no application to the apportionment of erroneous items between them beginning with 887_f2d_959 9th cir several courts of appeals have applied the more lenient reasonably prudent person test to cases where the understatement originates from erroneous deductions jonson v commissioner t c pincite under the reasonably prudent person test mere awareness of the transaction does not necessarily cause the taxpayer to fail to meet the requirements of sec_6015 however if the taxpayer had such knowledge of the facts underlying the claimed deductions that a reasonably prudent taxpayer in the taxpayer’s position would question the legitimacy of the deductions a duty_of inquiry is triggered that if not satisfied causes the taxpayer to fail to meet the requirements of sec_6015 price v commissioner f 2d pincite citing levin v commissioner tcmemo_1987_67 53_tcm_6 kellam v commissioner tcmemo_2013_186 citing 74_f3d_1528 7th cir rev’g t c memo thus even if a taxpayer is not explicitly aware of the understatement he or she may nevertheless be on notice that an understatement exists and must inquire into the legitimacy of the deduction price v commissioner f 2d pincite in 94_fedappx_949 the court_of_appeals for the third circuit found that the taxpayer failed to satisfy either the knowledge-of-the- transaction test or the reasonably prudent person test the taxpayer in doyle had participated in the activity giving rise to the erroneous deductions and therefore had knowledge of the transactions likewise because she did not discharge her duty to inquire into the legitimacy of the deductions she also failed the more lenient reasonably prudent person test id pincite because we believe that petitioner had reason to know of the understatements but did not satisfy her duty_of inquiry we conclude that petitioner is similarly situated to the taxpayer in doyle and does not satisfy either the knowledge-of-the-transaction test or the reasonably prudent person test the court considers various factors in determining whether a taxpayer knew or had reason to know of the understatement including i his or her level of education ii involvement in family business and or financial affairs iii any unusual or lavish unexplained increases in the family’s standard of living or spending patterns and iv the evasiveness and deceit of the nonrequesting spouse concerning family finances kellam v commissioner at see also 595_f3d_338 6th cir citing price v commissioner f 2d pincite n aff’g tcmemo_2009_20 garavaglia v commissioner tcmemo_2011_228 level of education petitioner has obtained a high degree of education earning both a bachelor’s degree in chemical engineering and a master’s degree in materials science despite her education petitioner argues that her lack of formal knowledge or education with regard to tax or business matters supports her argument that she did not know or have reason to know of the understatement in many cases the court has decided this factor in favor of taxpayers who have a high degree of education but who lack education in business accounting or tax see eg crouse v commissioner tcmemo_2011_97 finding that taxpayer had a bachelor’s degree in telecommunications but did not have work experience or education in tax financial or accounting matters wiener v commissioner tcmemo_2008_230 finding that taxpayer was a college graduate but lacked any_tax business or accounting background but see kellam v commissioner tcmemo_2013_186 holding that taxpayer with a high school education and some college courses should be denied relief generally it is financial education rather than the level of education that matters for purposes of determining a taxpayer’s eligibility for relief under sec_6015 595_f3d_338 petitioner lacked a formal education in business but had attained significant business experience and knowledge through her work at intervenor’s law firm accordingly on the basis of the record at hand this factor weighs against petitioner involvement in business and financial affairs petitioner argues that her work for intervenor’s law firm was very limited and that she did not have any control_over the financial affairs of the office however petitioner’s work at the firm was not insignificant she drafted advertisements solicited business for the firm and assisted in day-to-day operations such as answering the telephone intervenor stated in his bankruptcy deposition that petitioner was his office manager early in their marriage petitioner was very active in managing the family finances she assisted intervenor in paying off his student loans early because she did not like carrying debt additionally petitioner’s income allowed petitioner and intervenor to obtain a mortgage for their residence petitioner’s form_8857 alleges that she has provided dollar_figure to intervenor even though petitioner stopped working after the birth of her first child there is nothing in the record to reflect that she lost all financial acumen thereafter for example petitioner and intervenor did not purchase their residence until after the birth of their first child petitioner also used funds from her ira for various home improvement projects in late ostensibly to prepare the residence for sale and stave off foreclosure accordingly this factor weighs against petitioner increase in standard of living respondent concedes and the court agrees that there is no evidence in the record to suggest that petitioner and intervenor increased their spending or standard of living this factor is neutral evasiveness or deceit by intervenor petitioner and intervenor both testified that petitioner had no involvement in the family finances and that intervenor actively prevented petitioner from accessing financial records petitioner and intervenor also testified that intervenor had sole control_over the firm’s financial records as well as the family’s bank accounts petitioner testified that intervenor was deceptive and controlling and severely limited her autonomy in financial matters and social situations for example petitioner testified that intervenor spoke no more than sentences to her at home and never communicated any of his concerns over his legal issues petitioner testified that intervenor did not allow her to speak freely outside the home even going so far as to monitor her conversations with friends additionally she testified that he forbade her from discussing their financial and legal troubles with anyone however petitioner gave conflicting testimony on this point stating that she chose not to discuss family matters with friends because i she wished to bring business to intervenor’s law firm and did not want to harm his reputation and ii she believes chinese people generally do not discuss family matters outside the home petitioner also testified that she told a college friend about her husband’s disbarment and that this friend helped intervenor find his current employment petitioner and intervenor’s testimonies are not convincing the record reflects that petitioner was involved in the daily operations of intervenor’s law firm additionally intervenor stated during his bankruptcy deposition that petitioner was his office manager and that he and petitioner talk about office stuff all the time petitioner’s testimony that she and intervenor discussed his legal troubles daily runs counter to her allegation that he rarely spoke to her despite intervenor’s supposed deceit petitioner testified that she is currently allowing him to handle the sale of their home and any transactions related to the alleged foreclosure petitioner asks the court to find that intervenor concealed financial information from her and that his domineering and controlling attitude prevented her from participating in household financial decisions petitioner’s failure to ask questions of intervenor does not necessarily mean that intervenor was deceptive or evasive for example petitioner testified that since she did not have any formal education with regard to finances and law and since english is not her first language she trusted intervenor to handle all of the family finances petitioner also testified that she preferred to keep the peace and therefore did not discuss politics and money with intervenor as was the case with the taxpayer in doyle v commissioner fed appx pincite petitioner chose to play the ostrich hiding her head in the proverbial sand the fact that petitioner trusted intervenor with financial decisions is insufficient to qualify her for relief under sec_6015 see also greer v commissioner f 3d pincite being a homemaker cannot alone relieve a spouse of joint_and_several tax_liability additionally by signing the tax_return without reviewing it petitioner is charged with constructive knowledge of its contents see crouse v commissioner tcmemo_2011_97 slip op at citing 94_tc_126 aff’d f 2d 11th cir because of the foregoing this factor weighs against petitioner of the factors to be considered under sec_6015 one is neutral and three weigh against petitioner accordingly we hold petitioner knew or had reason to know of the understatement and she fails to meet the requirements of sec_6015 c sec_6015 sec_6015 allows the court to consider all facts and circumstances in determining whether it would be inequitable to hold a taxpayer liable for a deficiency attributable to an understatement for the tax_year at issue the factors to be considered for determining inequity under sec_6015 are the same factors used for determining inequity under sec_6015 alt v commissioner t c pincite interpreting former sec_6013 garavaglia v commissioner tcmemo_2011_228 crouse v commissioner tcmemo_2011_97 because we conclude that petitioner is ineligible for relief under subsection f discussed below we hold that she does not meet the requirements of subsection b d because petitioner does not meet the requirements of subsection b b c or d as stated supra she does not qualify for relief under sec_6015 iii relief under sec_6015 petitioner argues that if we find her ineligible for relief under sec_6015 she is alternatively eligible for relief under subsection f subsection f provides an individual with alternative means of relief where relief is unavailable under subsection b or c if taking into account all the facts and circumstances it would be inequitable to hold the individual liable for the unpaid tax or deficiency or any part thereof sec_6015 the court has found that petitioner does not qualify for relief under sec_6015 and she is ineligible for relief under sec_6015 since she is still married to and living with intervenor see sec_6015 we proceed to consider whether she is eligible for relief under sec_6015 sec_6015 directs that the secretary may grant relief u nder procedures prescribed by the secretary for requests filed on or after date and for requests pending in any federal court on or after date revproc_2013_34 2013_43_irb_397 modifying and superseding revproc_2003_61 2003_2_cb_296 lists the various factors the commissioner will consider in determining eligibility for relief under sec_6015 since petitioner’s petition was pending on date although we are not bound by them we will analyze the guidelines contained in revproc_2013_34 supra to determine whether she satisfies the requirements for relief under sec_6015 see 136_tc_432 sriram v commissioner tcmemo_2012_91 revproc_2013_34 sec_4 i r b pincite contains seven threshold conditions that a requesting spouse must satisfy before the commissioner determines he or she is eligible for relief the seven conditions are stated in the conjunctive and a requesting spouse must satisfy all seven conditions before relief may be granted id these conditions are the requesting spouse filed a joint_return for the year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the claim for relief is timely filed no assets were transferred between the spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not knowingly participate in the filing of a fraudulent joint_return and absent certain exceptions the income_tax_liability from which the requesting spouse seeks relief is attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income if the liability is partially attributable to the requesting spouse relief may still be considered for that portion of the liability attributable to the nonrequesting spouse id for the seventh condition the commissioner may still consider granting relief regardless of whether the understatement or deficiency is attributable to the requesting spouse if any of the following exceptions applies attribution solely due to operation of community_property law nominal ownership misappropriation of funds abuse or fraud committed by the nonrequesting spouse a requesting spouse who meets all seven threshold conditions but who does not qualify for a streamlined determination may nevertheless be granted equitable relief under revproc_2013_34 sec_4 i r b pincite revproc_2013_34 section dollar_figure sets out a nonexclusive list of various factors including inter alia economic hardship abuse and compliance with income_tax laws revproc_2013_34 sec_3 i r b pincite contains a significant change from its predecessor revproc_2003_61 supra in that it clarifies that no one factor or a majority of factors necessarily controls the determination of eligibility for relief accordingly a requesting spouse may still be eligible for relief even if a majority of factors weighs against relief or a denial of relief may be appropriate even where a majority of factors weighs in favor of relief revproc_2003_34 sec_3 petitioner argues that she meets all seven threshold conditions and that the factors listed in revproc_2013_34 sec_4 weigh in favor of relief if a requesting spouse satisfies the threshold conditions of revproc_2013_34 sec_4 2013_43_irb_397 the commissioner may make a streamlined determination if inter alia the requesting spouse is no longer married to the nonrequesting spouse petitioner concedes she is ineligible for a streamlined determination since she is still married to intervenor petitioner does not satisfy all seven threshold conditions specifically she fails to satisfy the fifth condition which concerns the transfer of disqualified assets between spouses and the seventh condition which denies relief for tax_liabilities attributable in full or in part to the requesting spouse we proceed to discuss petitioner’s failure to satisfy these conditions in turn and to address her arguments concerning the subfactors listed in revproc_2013_34 sec_4 a transfer of a disqualified_asset the fifth condition in revproc_2013_34 sec_4 requires that no disqualified assets be transferred from the nonrequesting spouse to the requesting spouse a disqualified_asset is defined in sec_6015 as any property or right to property transferred to an individual making the election under this subsection with respect to a joint_return by the other individual filing such joint_return if the principal purpose of the transfer was the avoidance of tax or payment of tax sec_6015 states that any transfer which is made after the date which i sec_1 year before the date on which the first letter of proposed deficiency which allows the taxpayer an opportunity for administrative review in the internal_revenue_service office of appeals is sent shall be presumed to have as its principal purpose the avoidance of tax or payment of tax the record does not reflect the date of the first letter of proposed deficiency and accordingly the presumption does not apply in this case the examination of petitioner and intervenor’s tax_return began in date petitioner and intervenor both testified that intervenor transferred his share of the residence to petitioner in date petitioner and intervenor gave varying explanations as to why they retitled their residence in response to question regarding transfer of assets on form_8857 petitioner alleged that intervenor owed her dollar_figure for support and maintenance stemming from i her payment of his student loans ii using her car when his was totaled and iii indemnifying her for a home equity line of credit petitioner stated that since intervenor was unable to repay her this amount he transferred his portion of the residence to her intervenor listed nearly identical reasons for the transfer of the residence in response to question regarding transfer of assets on form questionnaire for non-requesting spouse at trial petitioner testified that the purpose of putting the residence solely in her name was to give her something because intervenor had an interest in his law firm and she had nothing intervenor testified that the title transfer was effected for two purposes i to balance the estate for estate_planning purposes and ii to protect the residence from intervenor’s problems with the new jersey office of attorney ethics current ownership of the house is unclear from the record intervenor testified at trial that in date petitioner transferred the residence to her mother however intervenor testified during his bankruptcy deposition in date that the residence had already been transferred to petitioner’s mother intervenor also testified that he prepared all of the paperwork for the alleged date transfer that transfer was purportedly made in order to repay petitioner’s parents for the loan used for the downpayment on the residence in addition to other financial support that petitioner’s parents have provided over the years petitioner argues that we should follow the court’s ruling in monsour v commissioner tcmemo_2004_190 which found that transfers pursuant to a prenuptial agreement were not transfers of disqualified assets petitioner argues that like the transfers in monsour the transfer of intervenor’s share of the residence was done to create parity of assets between her and intervenor however at various points in this case petitioner and intervenor have offered no fewer than four differing explanations as to why the residence was retitled solely in petitioner’s name including to repay loans intervenor supposedly owed petitioner to give petitioner something to balance the estate for estate_planning purposes and to protect the residence from intervenor’s problems with the new jersey office of attorney ethics the court does not find petitioner’s and intervenor’s testimonies on this issue to be credible petitioner and intervenor have proffered so many explanations for the transfer of the residence that it is difficult to believe that any one of them is the true reason for the transfer moreover it strains credulity to believe that the transfer was done to give petitioner something to balance the estate or to repay petitioner for loans in the light of the fact that petitioner supposedly later transferred the residence to her mother in either date or at some point before intervenor’s bankruptcy deposition in date when coupled with petitioner’s failure to provide a credible rationale for the transfer the proximity of the date transfer to the beginning of the tax_year audit in date leads to the conclusion that the principal purpose of the transfer was the avoidance of the payment of tax see etkin v commissioner tcmemo_2005_245 slip op pincite properties transferred to requesting spouse shortly after tax_liabilities arose were disqualified assets see also ohrman v commissioner tcmemo_2003_301 slip op pincite preponderance_of_the_evidence established that assets were transferred with the principal purpose of evading tax aff’d 157_fedappx_997 9th cir thus because she received a disqualified_asset from intervenor petitioner does not satisfy the fifth threshold condition of revproc_2013_34 sec_4 revproc_2013_34 sec_4 provides that if disqualified assets were transferred to the requesting spouse by the nonrequesting spouse relief will be available only to the extent the income_tax_liability exceeds the value of the disqualified_asset which in this case is petitioner and intervenor’s residence however we need not determine the value of the residence in the light of the fact that petitioner also fails to satisfy the seventh threshold condition b tax_liability attributable to items of requesting spouse the seventh condition stated in revproc_2013_34 sec_4 requires the income_tax_liability from which the requesting spouse seeks relief to be attributable either in full or in part to an item of the nonrequesting spouse or an underpayment resulting from the nonrequesting spouse’s income as we determined in the portion of the report analyzing petitioner’s eligibility for relief under sec_6015 the erroneous items giving rise to petitioner and intervenor’s tax_liabilities arose from intervenor’s law practice in which petitioner actively participated further many of the deductions were for personal items which petitioner has not shown were solely attributable to intervenor consequently petitioner has not met the burden_of_proof to show that the income_tax liabilities are attributable to items of intervenor or to intervenor’s income therefore petitioner does not satisfy all seven of the threshold conditions set forth in section proc sec_4 c subfactors under section dollar_figure petitioner argues that she meets all seven threshold criteria and that the factors listed in revproc_2013_34 sec_4 weigh in favor of granting her equitable relief petitioner does not meet the seven threshold criteria and she only satisfies one of the factors set out in revproc_2013_34 sec_4 revproc_2013_34 sec_4 sets out a list of nonexclusive factors that may be considered in determining a requesting spouse’s eligibility for relief the court may choose to assign varying weight to each factor or to include other factors depending on the specific facts and circumstances of each case see hall v commissioner tcmemo_2014_171 at the factors laid out in revproc_2013_34 sec_4 are marital status economic hardship knowledge or reason to know legal_obligation by either the requesting spouse or nonrequesting spouse to pay the federal_income_tax liability significant benefit compliance with federal_income_tax laws and mental or physical health issues petitioner asks us to consider two additional factors intervenor’s alleged psychological and mental abuse of petitioner and effective tax_administration that would allow petitioner to divorce intervenor we discuss each of these factors in turn marital status petitioner and intervenor were still married and living in the same household at the time of trial this factor is neutral economic hardship petitioner argues that she will suffer economic hardship if she is not granted equitable relief for purposes of revproc_2013_34 sec_4 economic hardship exists if satisfaction of the tax_liability in whole or in part will cause the requesting spouse to be unable to pay reasonable basic living_expenses the commissioner bases the determination of whether economic hardship exists on rules similar to those provided in sec_301_6343-1 proced admin regs in determining an amount for basic living_expenses the commissioner will consider any information provided by the taxpayer including the taxpayer’s age employment status and history ability to earn number of dependents and status as a dependent of someone else sec_301_6343-1 proced admin regs the commissioner will also consider inter alia the amount reasonably necessary for food clothing housing including utilities and homeowners’ insurance medical_expenses cost of living in the geographic area in which the taxpayer resides extraordinary circumstances such as special education expenses and any other factor that bears on economic hardship which the taxpayer brings to the attention of the commissioner sec_301_6343-1 c e f proced admin regs petitioner argues she will suffer economic hardship if she is not granted relief specifically petitioner argues that i her only income is the dollar_figure annual salary she earns from chinese school ii intervenor’s annual salary of dollar_figure would not be enough to provide her with alimony or child_support in the event that she divorces him iii she is unable to afford speech therapy for the youngest child’s suspected autism iv the mortgage on the residence was in foreclosure at the time of trial v petitioner and her children were receiving food stamps and enrolled in new jersey’s medicaid program at the time of trial vi all of the family’s utility bills were in arrears at the time of trial vii her sole assets at the time of trial were a honda odyssey a nissan altima an ira worth approximately dollar_figure and two bank accounts with balances totaling roughly dollar_figure and viii she is unable to secure employment in a scientific field because her skills and knowledge have become obsolete because of the passage of time these allegations are supported solely by petitioner’s self-serving testimony for example petitioner and intervenor both testified that the mortgage on the residence is in foreclosure but neither party provided any notice of foreclosure offering instead a notice of cancellation of homeowners’ insurance petitioner and intervenor conducted extensive renovations in ostensibly to prepare the residence for sale to avoid foreclosure petitioner stated that they remodeled one bathroom because a crooked wall had caused water leakage into the living room resulting in mold additionally petitioner stated that they remodeled the kitchen floor sink countertops and cabinets to repair damage caused by a leaking refrigerator petitioner stated that they performed these repairs so that they could sell the home and avoid foreclosure and that these projects were all financed with funds from her ira however petitioner stated that at the time of trial the house was not listed for sale and she was allowing intervenor to handle the alleged foreclosure or any possible sale petitioner’s and intervenor’s testimony with regard to overdue utility bills was similarly self-serving petitioner offered into evidence various notices of overdue bills however intervenor testified that it was his habit to allow bills to accrue and then pay the minimum to avoid discontinuance of services petitioner claims that after intervenor’s disbarment she and her children were covered by medicaid and other forms of public assistance including food stamps petitioner offered into evidence a letter from the somerset county board of social services that determined the family to be eligible for medicaid but she did not offer into evidence any proof that they were actually receiving food stamps or were enrolled in medicaid at the time of trial further intervenor’s testimony at trial indicated that the family was no longer receiving public assistance in posttrial briefing petitioner argued that her monthly living_expenses totaled dollar_figure she bases this figure on a table set forth in drakes v commissioner tcmemo_2012_189 in which the court examined the monthly living_expenses of the taxpayers in that case who resided in new jersey at the time of their examination by the commissioner petitioner claims that the figures set forth in drakes provide a reasonable picture of her living_expenses this claim ignores key facts most importantly that the figures presented in drakes were based first and foremost on the taxpayers’ actual expenses and then adjusted to accord with national and local standards id in contrast petitioner has not provided any concrete evidence of the family’s living_expenses in sum petitioner has not proved that she will suffer economic hardship if she is not granted equitable relief this factor is therefore neutral knowledge or reason to know for the reasons previously discussed concerning petitioner’s ineligibility for relief under sec_6015 because of her failure to satisfy subsection b c we conclude that petitioner knew or had reason to know of the understatement giving rise to the tax_liability revproc_2013_34 sec_4 directs that the presence of abuse or control of financial information by the nonrequesting spouse may mitigate or negate the requesting spouse’s knowledge or reason to know of the understatement if the requesting spouse was unable to challenge the treatment of items on the tax_return for fear of retaliation by the nonrequesting spouse petitioner stated on her form_8857 that she was not the victim of spousal abuse however petitioner alleges that intervenor exercised severe financial control_over the family finances and that she was therefore unable to challenge the items giving rise to the understatement again we are unconvinced by petitioner’s and intervenor’s testimony on this matter petitioner was intimately involved in the operations of intervenor’s law firm intervenor described her as his office manager and stated under oath in his bankruptcy deposition that they talked about office matters all the time accordingly petitioner has failed to prove that she did not know or have reason to know of the understatement this factor therefore weighs against relief legal_obligation petitioner and intervenor are still married and there is no legal_obligation such as a divorce decree requiring one spouse or the other to pay the tax_liability this factor is neutral significant benefit petitioner received a benefit from the understatement in the form of deductions for personal expenses for purposes of this requirement a significant benefit is one in excess of normal support respondent concedes that the benefit petitioner received from the deductions was not significant this factor weighs in favor of relief see eg demattos v commissioner tcmemo_2010_110 interpreting significant benefit factor under revproc_2003_61 supra butner v commissioner tcmemo_2007_136 same cf molinet v commissioner tcmemo_2014_109 interpreting significant benefit factor under revproc_2013_34 supra compliance with income_tax laws for purposes of this factor the inquiry focuses on whether the taxpayer has made a good-faith effort to comply with tax laws in the tax years since the years for which relief is requested further if the requesting spouse remains married to the nonrequesting spouse and continues to file joint returns after requesting relief this factor will only be neutral if the joint returns are in compliance with the tax laws respondent argues that petitioner and intervenor’s failure to report the state_income_tax refund and the cancellation_of_indebtedness_income for tax years and respectively renders them not in compliance with income_tax laws petitioner disagrees arguing that she is in compliance because the state_income_tax refund is nontaxable under the tax_benefit_rule the tax_benefit_rule states that if income is attributable to the recovery during the taxable_year of any amount deducted in a prior taxable_year that income will not be included in gross_income to the extent the prior deduction did not reduce tax imposed in the prior year see sec_111 petitioner argues that since i the deductions petitioner and intervenor claimed on their tax_return exceeded their reported income and ii the reported deductions exceeded any deduction attributable to state and local_taxes they received no actual benefit from the state and local income_tax deduction consequently they argue that since they received no tax_benefit from this deduction as reported on their tax_return there was no tax_benefit to be recognized for petitioner essentially asks us to overlook her lack of compliance because the state_income_tax refund would not have been includable in income we have previously held that unreported items indicate a lack of compliance for purposes of this factor and we decline to carve out an exception to that rule in this case see pugsley v commissioner tcmemo_2010_255 interpreting predecessor revproc_2003_61 supra failure to report spousal alimony on original return was evidence of noncompliance despite claims that the amount had been reported on an amended_return moreover many of the claimed deductions on petitioner’s tax_return were disallowed as they were attributable to nondeductible personal expenses consequently we cannot agree with petitioner that the state and local income_tax deduction provided them with no tax_benefit in the light of the fact that numerous other deductions were ultimately disallowed petitioner also argues that the cancellation_of_indebtedness_income was not taxable because that income arose from intervenor’s bankruptcy proceeding see sec_108 due to the fact that petitioner’s tax_return was not in compliance with the federal_income_tax laws because of her nonreporting of the state_income_tax refund the issue of the cancellation_of_indebtedness_income is moot for the foregoing reasons this factor weighs against petitioner mental or physical health problems under revproc_2013_34 supra this factor may weigh in favor of relief if the requesting spouse was in poor mental or physical health at the time the returns were filed or alternatively at the time the requesting spouse requested relief petitioner asks us to find that she was in poor mental health at the time of trial because of the alleged mental and psychological abuse by intervenor we are unconvinced see eg pullins v commissioner t c pincite bell v commissioner tcmemo_2011_152 slip op pincite health at time of trial is part of the court’s facts and circumstances analysis petitioner has not provided any supporting evidence whatsoever that she suffered from any mental or physical health problems petitioner has provided only her own self-serving and uncorroborated statements accordingly this factor is neutral additional factors of the seven factors specifically enumerated in revproc_2013_34 sec_4 four are neutral two weigh against petitioner and one weighs in favor of petitioner nevertheless petitioner asks us to consider two additional factors intervenor’s alleged mental and psychological abuse of petitioner and effective tax_administration we consider each of these issues in turn a alleged mental and psychological abuse petitioner asks us to consider the additional factor of abuse the court may consider abuse of the requesting spouse by the nonrequesting spouse as a factor in determining whether to grant equitable relief see sriram v commissioner tcmemo_2012_91 additionally revproc_2013_34 supra notes that as a significant change from revproc_2003_61 supra the presence of abuse is to be given greater deference further revproc_2013_34 sec_4 states that a buse comes in many forms and can include physical psychological sexual or emotional abuse including efforts to control isolate humiliate and intimidate the requesting spouse or to undermine the requesting spouse’s ability to reason independently and be able to do what is required under the tax laws all facts and circumstances are to be taken into account in determining the presence of abuse id petitioner argues for the first time in posttrial briefing that she was the victim of psychological and mental abuse by intervenor petitioner’s form_8857 states that she was not the victim of spousal abuse or domestic violence and petitioner stipulated this fact petitioner’s testimony reflects that she is not satisfied with her marriage to intervenor additionally petitioner testified that intervenor limited her autonomy however it is a far step from concluding that petitioner’s marriage is unsatisfactory to concluding that she has suffered mental and psychological abuse by intervenor particularly when she previously represented that there was no abuse by intervenor from all of the facts and circumstances presented to the court we cannot conclude that she has established the presence of abuse accordingly this factor is neutral b effective tax_administration petitioner argues for an additional factor effective tax_administration petitioner states that she will divorce intervenor if granted equitable relief and the court should not create another reason to bind petitioner to intervenor additionally petitioner argues that the court should feel secure that both the government’s and petitioner ’s interests are being adequately protected by granting her equitable relief that will allow her to finally pursue her personal and financial freedom the court will not engage in hypotheticals regarding the future of petitioner’s marriage particularly because of our concerns about the parties’ credibility while the court recognizes that financial considerations eg tax_liabilities may weigh in a person’s decision to divorce this court has no proper role to play in that decision additionally it would be inappropriate for the court to base its holding on grounds that could be perceived as either encouraging or discouraging divorce we therefore do not consider this factor iv conclusion on the record before us petitioner has failed to carry her burden of establishing that it would be inequitable to hold her liable for the tax_liabilities and the court holds that she is not entitled to relief under sec_6015 or f to reflect the foregoing decision will be entered for respondent
